
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30



AG1LENT TECHNOLOGIES, INC.
2005 DEFERRED COMPENSATION PLAN

(Amended and Restated Effective September 17, 2007)


        Section 1.    Establishment and Purpose of Plan.    

        The Agilent Technologies, Inc. 2005 Deferred Compensation Plan was
amended and restated effective September 17, 2007. The Plan continues the
program of deferred compensation embodied in the document for the Prior Plan in
a manner designed to comply with the requirements of the American Jobs Creation
Act of 2004. The rules of this Plan document, rather than those of the Prior
Plan Document, will govern new deferrals. The Plan provides deferred
compensation for a select group of management or highly compensated employees as
established in Title I of ERISA.

        The Plan is intended to be an unfunded and unsecured deferred
compensation arrangement between the Participant and Agilent, in which the
Participant agrees to give up a portion of the Participant's current
compensation in exchange for Agilent's unfunded and unsecured promise to make a
payment at a future date, as specified in Section 6. Agilent retains the right,
as provided in Section 13, to amend or terminate the Plan at any time. Certain
capitalized words used in the text of the Plan are defined in Section 19 in
alphabetical order.

        Section 2.    Participation in the Plan.    

        2.1   All Eligible Employees are eligible to defer Base Pay, Bonus or
LTPP Awards under the Plan if they have Base Pay, at the time of election as
specified in Section 3.1(a), equal to or in excess of the Base Pay Threshold. In
addition, the Committee may provide that company contributions may be made to
the Plan for the benefit of a Participant under the terms and conditions as may
be specified by Agilent, in any manner Agilent deems appropriate; provided,
however, that any such contribution shall comply with Section 409A of the Code,
and any contribution made with respect to a Covered Officer must be consistent
with the requirements for deductibility of compensation under Section 162(m) of
the Code.

        Section 3.    Timing and Amounts of Deferred Compensation.    

        Eligible Employees shall make elections to participate in the Plan, as
follows:

        3.1   Base Pay Deferrals.

                (a)   Timing of Base Pay Deferral.    With respect to a deferral
of Base Pay, an election to defer Base Pay must be made before December 31, or
such earlier date established by the Committee, of the calendar year preceding
the calendar year with respect to which the services associated with such Base
Pay is performed, and in accordance with procedures established by the
Committee. Base Pay deferral elections shall be irrevocable on the December 31
of the calendar year preceding the calendar year with respect to which such
election pertains, or such earlier date as Agilent determines in its discretion.
Notwithstanding the foregoing, a new Eligible Employee may make an initial
deferral election by the date the Committee specifies after the individual
receives enrollment materials; provided, however, that such initial deferral
election shall be irrevocable no later than the 31st day after the individual
becomes an Eligible Employee.

1

--------------------------------------------------------------------------------




                (b)   Amount of Base Pay Deferral.    The percentage that will
be deferred from Base Pay for an Eligible Employee is determined as follows:

                        (i)    The Eligible Employee will elect an annual
percentage to be deferred from Base Pay. The maximum annual percentage of Base
Pay that may be deferred each calendar year is equal to one hundred percent of
the amount that Base Pay exceeds the Base Pay Threshold.

                        (ii)   The percentage will be converted into an amount
per pay period to be deferred and adjusted as necessary (the "Pay Period
Deferral Amount").

        3.2   Bonus Deferrals.

                (a)   Timing of Bonus Deferral.    An election to defer Bonuses
must be made before December 31, or such earlier date established by the
Committee, of the calendar year preceding the calendar year with respect to
which the performance relating to the Bonuses is performed, and in accordance
with procedures established by the Committee. Bonus deferral elections shall be
irrevocable on the December 31 of the calendar year preceding the calendar year
with respect to which such election pertains, or such earlier date as Agilent
determines in its discretion. Notwithstanding the foregoing, a Participant may
elect to defer Bonuses that are performance-based as defined in Treasury
Regulation § 1.409A-1(e) as the Committee specifies; provided, however, such
election shall not be made later than six months prior to the end of the
applicable performance period and such election shall be irrevocable as Agilent
determines in its discretion as reflected in the election form. Notwithstanding
the foregoing, a new Eligible Employee must make an initial bonus deferral
election by the date the Committee specifies after the individual receives
enrollment materials; provided, however, that such initial deferral election
shall be irrevocable no later than the 31st day after the individual becomes an
Eligible Employee.

                (b)   Amount of Bonus Deferral.    An Eligible Employee may
defer any portion, up to 95%, of any Bonus to which he or she may become
entitled, so long as the deferral amount is expressed in terms of a whole
percentage point. Once an election is made by an Eligible Employee to defer any
portion or all of a Bonus, the appropriate dollar amount will be withheld from
the Bonus when this amount would have otherwise been paid.

        3.3   LTPP Deferrals.

                (a)   Timing of LTPP Award Deferral.    Participants must make
an election to defer an LTPP Award no later than 6 months before the end of the
performance period, as provided under Section 409A of the Code. LTPP Award
deferral elections shall be irrevocable as Agilent determines in its discretion
as reflected in the election form.

                (b)   Amount of Deferral of LTPP Award.    An Eligible Employee
may defer any portion, up to 95%, of any LTPP Award to which he or she may
become entitled, so long as the deferral amount is expressed in terms of a whole
percentage point; provided, however, if the percentage results in a fractional
share, the number of Shares deferred shall be rounded up to the nearest whole
Share. Once an election is made by an Eligible Employee to defer any portion or
all of an LTPP Award, the appropriate Shares will be withheld from the LTPP
Award when the Shares would have otherwise have been distributed.

        3.4   Company Contributions.    Notwithstanding anything provided in
this Section 3 or otherwise in the Plan to the contrary, the Committee shall
have the discretion to provide that company contributions may be made to the
Plan for the benefit of a Participant under the terms and conditions as may be
specified by Agilent, in any manner Agilent deems appropriate; provided,
however, that any such contribution shall comply with Section 409A of the Code.

2

--------------------------------------------------------------------------------




        Section 4.    Crediting of Deferral Accounts.    

        Amounts deferred pursuant to Section 3 shall be credited to a Deferral
Account in the name of the Participant. Deferred Amounts arising from deferrals
of Base Pay shall be credited to a Participant's Base Pay Deferral Account at
least quarterly. Deferrals resulting from amounts credited to a Participant's
Bonus Deferral Account from the deferral of Bonuses shall be credited to a Bonus
Deferral Account as soon as practicable after such Bonus would otherwise have
been paid. Deferrals resulting from amounts credited to a Participant's Deferral
Account from the deferral of LTPP Awards shall be credited to a Participant's
LTPP Deferral Account as soon as practicable after such LTPP Award would
otherwise have been paid. Any dividends paid on Shares shall be credited to the
LTPP Deferral Account. The Participant's rights in the Deferral Account shall be
no greater than the rights of any other unsecured general creditor of Agilent.
Deferred Amounts and Earnings thereon invested hereunder shall for all purposes
be part of the general funds of Agilent. Any payout to a Participant of amounts
credited to a Participant's Deferral Account is not due, nor are such amounts
ascertainable, until the Payout Commencement Date.

        Section 5.    Earnings on the Deferral Account.    

        5.1    Crediting in General.    Amounts in a Participant's Deferral
Account will be credited at least quarterly with Earnings until such amounts are
paid out to the Participant under this Plan as set forth in Section 6. All
Earnings attributable to the Deferral Account shall be added to the liability of
and retained therein by Agilent. Any such addition to the liability shall be
appropriately reflected on the books and records of Agilent's Consolidated Group
and identified as an addition to the total sum owing the Participant. The
Deferral Account of a Rollover Participant shall be credited with Earnings at
the same time and accounted for in the same manner as the Deferral Account of a
Participant (regardless of the Rollover Participant's eligibility to participate
in the Plan), pro-rated to reflect the date on which the deferral account from a
Rollover Plan is transferred into the Plan.

        5.2    Hypothetical Investment Options.    Except as otherwise provided
in this Section 5.2, and subject to provisions of Section 4, the Committee may,
in its discretion, offer Participants a choice among various Hypothetical
Investment Options on which their Deferral Accounts may be credited. Such a
choice is nominal in nature, and grants Participants no real or beneficial
interest in any specific fund or property. Provision of a choice among
Hypothetical Investment Options grants the Participant no ability to affect the
actual aggregate investments Agilent may or may not make to cover its
obligations under the Plan. Any adjustments Agilent may make in its actual
investments for the Plan may only be instigated by Agilent, and may or may not
bear a resemblance to the Participants' hypothetical investment choices on an
account-by-account basis. The timing, allowance and frequency of hypothetical
investment choices, and a Participant's ability to change how his or her
Deferral Account is credited, is within the sole discretion of the Committee.

        5.3    Investment Directions.    A Participant may direct the deemed
investment of the Participant's Deferred Amounts among the Hypothetical
Investment Options, in the manner prescribed by Agilent at the time of
enrollment or re-enrollment. Investment elections shall be in such minimum
percentage amounts with respect to each such option as permitted by Agilent.
Notwithstanding any other provision of the Plan to the contrary, all deferrals
of non-cash LTPP Awards shall be deemed to be invested in Shares until such
Shares are paid out in accordance with Section 6.

        5.4    Reinvestment Directions.    On a daily basis, by instructing a
third party administrator that Agilent selects in its discretion in the manner
prescribed, a Participant may direct the reinvestment of the Participant's
Deferral Accounts among the various Hypothetical Investment Options; provided,
however, that certain reinvestments may be restricted by Agilent, the third
party administrator or applicable law. A Participant shall specify the
reinvestment amounts of the Participant's Deferred Account to be invested in
such Hypothetical Investment Options. Reinvestment directions shall be in such
minimum dollar or percentage amounts as permitted by Agilent or the third party
administrator.

3

--------------------------------------------------------------------------------




Notwithstanding any other provision of the Plan to the contrary, Participants
may not direct the reinvestment of their deferral of non-cash LTPP Awards.

        5.5    No Investment Directions.    In the event that the Participant
fails to direct his or her investment, a Participant's Deferral Account shall be
credited with the deemed return on investment in Vanguard Institutional Index
500 Fund. Notwithstanding the foregoing, all deferrals of non-cash LTPP Awards
shall be deemed to be invested in Shares.

        Section 6.    Payout to the Participants.    

        6.1    Termination.    The form and commencement of benefit may be made
in accordance with the Participant's election at the time of deferral and this
Section 6.1.

                (a)   Form of Payout.

                        (i)    Prior to January 1, 2008 and if a Participant's
Aggregate Deferral Account Balance is equal to or greater than $25,000 on the
Termination Date, a Participant making a valid election under this Section 6.1,
and whose Termination Date occurs during the first six (6) months of the
calendar year, may elect to receive either (a) a single lump sum payout in the
first pay period in January of the year following the Termination Year, or (b) a
payout in annual installments over a five (5) to fifteen (15) year period
beginning with the first pay period in January following the Termination Year. A
Participant making a valid election under this Section 6.1, and whose
Termination Date occurs during the second six (6) months of the calendar year,
may elect to receive either (a) a single lump sum payout in the first pay period
in January of the second year following the Termination Year, or (b) a payout in
annual installments over a five (5) to fifteen (15) year period beginning with
the first pay period in January of the second year following the Termination
Year. If, however, Participant's Aggregate Deferral Account Balance is less than
$25,000 on the Termination Date, then the Participant may receive a single lump
sum payout at the first pay period in January following the Termination Year;
provided, that if the Termination Date occurs within the second six months of
the calendar year, payment of such of such lump sum will be made in the first
pay period in January of the second year following the Termination Year.

                        (ii)   On or after January 1, 2008 and if a
Participant's Aggregate Deferral Account Balance is equal to or greater than
$25,000 on the Termination Date, a Participant making a valid election under
this Section 6.1, and whose Termination Date occurs during the first six
(6) months of the calendar year, may elect to receive either (a) a single lump
sum payout in January of the year following the Termination Year, or (b) a
payout in annual installments over a five (5) to fifteen (15) year period
beginning in the January following the Termination Year. A Participant making a
valid election under this Section 6.1, and whose Termination Date occurs during
the second six (6) months of the calendar year, may elect to receive either
(a) a single lump sum payout in the July of the year following the Termination
Year, or (b) a payout in annual installments over a five (5) to fifteen
(15) year period beginning in the July of the first year following the
Termination Year. If, however, Participant's Aggregate Deferral Account Balance
is less than $25,000 on the Termination Date, then the Participant may receive a
single lump sum payout in January following the Termination Year; provided, that
if the Termination Date occurs within the second six months of the calendar
year, payment of such of such lump sum will be made in July following the
Termination Year.

                (b)   Commencement of Payout.    A Participant making a valid
election under this Section 6.1 may elect a Payout Commencement Date, under
either the single lump sum or the annual installment election addressed in
Section 6.1(a), that is the date determined under Section 6.1(a) plus an
additional one (1), two (2) or three (3) years.

                (c)   Earnings on Deferral Accounts.    Whatever the form of
payout under Section 6, and whatever the timing of the Payout Commencement Date,
the Deferral Account of a Participant shall

4

--------------------------------------------------------------------------------




continue to be credited with Earnings until all amounts in such an account are
paid out to the Participant.

        6.2    Default Form and Commencement of Payout.    

                (a)   Prior to January 1, 2008, if a valid election under
Section 6.1 is not made, and the Participant's Aggregate Deferral Account
Balance is equal to or greater than $25,000 on the Termination Date, then the
Participant shall receive his or her payout in annual installments over the
fifteen (15) year period beginning with the first pay period in January
following the Termination Year; provided, that if the Termination Date occurs
within the second six months of the calendar year, payment of such annual
installments will begin with the first pay period in January of the second year
following the Termination Year. If, however, Participant's Aggregate Deferral
Account Balance is less than $25,000 on the Termination Date, then the
Participant may receive a single lump sum payout at the first pay period in
January following the Termination Year; provided, that if the Termination Date
occurs within the second six months of the calendar year, payment of such of
such lump sum will be made in the first pay period in January of the second year
following the Termination Year.

                (b)   On or after January 1, 2008, if a valid election under
Section 6.1 is not made, and the Participant's Aggregate Deferral Account
Balance is equal to or greater than $25,000 on the Termination Date, then the
Participant shall receive his or her payout in annual installments over the
fifteen (15) year period beginning in January following the Termination Year;
provided, that if the Termination Date occurs within the second six months of
the calendar year, payment of such annual installments will begin in July
following the Termination Year. If, however, Participant's Aggregate Deferral
Account Balance is less than $25,000 on the Termination Date, then the
Participant may receive a single lump sum payout in January following the
Termination Year; provided, that if the Termination Date occurs within the
second six months of the calendar year, payment of such of such lump sum will be
made in July following the Termination Year.

        6.3    Death of Participant.    

                (a)   Prior to January 1, 2008 and if a Participant dies and a
valid election was made under Section 6.1, the Beneficiary will be paid in the
same manner as the Participant would have if he or she Terminated; the date of
death shall be deemed the Termination Date. If the Participant dies and no valid
election was made, and the Participant's Deferral Account balance is equal to or
greater than $25,000 on the date of death, then the Beneficiary will receive the
payout in annual installments over the fifteen (15) year period beginning in
January in the calendar year following the year of the Participant's death. If,
however, such Deferral Account balance is less than $25,000 on the date of
death, then the Beneficiary shall receive a single lump sum in January of the
year following the year of death.

                (b)   On or after January 1, 2008 and if a Participant dies and
a valid election was made under Section 6.1, the Beneficiary will be paid in the
same manner as the Participant would have if he or she Terminated; the date of
death shall be deemed the Termination Date. If the Participant dies and no valid
election was made, and the Participant's Deferral Account balance is equal to or
greater than $25,000 on the date of death, then the Beneficiary will receive the
payout in annual installments over the fifteen (15) year period beginning in
January in the calendar year following the year of the Participant's death. If,
however, such Deferral Account balance is less than $25,000 on the date of
death, then the Beneficiary shall receive a single lump sum in January of the
year following the year of death.

        6.4    Special Rules for Participants with Deferrals of LTPP
Awards.    In the event that the payout of a Deferral Account includes payout
under a Participant's LTPP Deferral Account, then the payout of an LTPP Deferral
Account shall be made subject to such rules and procedures as may be established
by the Company.

5

--------------------------------------------------------------------------------




        6.5    Special Rule for Director Service.    A Participant will be
deemed to have Terminated if he or she ceases to be an employee of an Employer,
but is then a Director of Agilent.

        6.6    Specified Employees.    Notwithstanding any other Plan provision,
no payment to a "specified employee" (as defined in Treasury Regulation §
1.409A-1(i)) shall commence earlier than six (6) months after the date of such
individual's Termination Date (except in the case of a Termination due to
death). The commencement of a validly elected payment should be delayed to the
day that is at least six (6) months after such Termination Date.

        Section 7.    Hardship Provision for Unforeseeable Emergencies.    

        Neither the Participant nor his or her Beneficiary is eligible to
withdraw amounts credited to a Deferral Account prior to the time specified in
Section 6. However, such credited amounts may be subject to early withdrawal if
(1) an unforeseeable emergency occurs that is caused by a sudden and unexpected
illness or accident of the Participant or of a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant's or
Beneficiary's control, (2) such circumstances would result in severe financial
hardship to the individual if early withdrawal is not permitted, and (3) any
other requirements established under the Code and regulations promulgated
thereunder, are satisfied. A severe financial hardship exists only when all
other reasonably available financial resources have been exhausted, including
but not limited to (1) reimbursement or compensation by insurance or otherwise,
(2) liquidation of the Participant's assets, to the extent that liquidation of
such assets would not itself cause severe financial hardship, or (3) cessation
of deferrals under the Plan. Examples of what are not considered to be
unforeseeable emergencies include the need to send a Participant's child to
college or the desire to purchase a home.

        The Committee shall have sole discretion to determine whether to approve
any withdrawal under this Section 7, which amount will be limited to the amount
necessary to meet the emergency. The Committee's decision is final and binding
on all interested parties. A Participant who is then serving as a member of the
Committee shall not vote on whether or not he or she is eligible for such a
withdrawal under this Section 7.

        Section 8.    Designation of Beneficiary.    

        The Participant shall, in accordance with procedures established by the
Committee, (1) designate a Beneficiary hereunder, and (2) shall have the right
thereafter to change such designation. Notwithstanding the foregoing, with
respect to an employee who became a Plan Participant during the Transition
Period, all existing beneficiary designations on file with the HP Executive
Deferred Compensation Plan or the Prior Plan shall be deemed and treated as
designations under this Plan; provided, however, the last valid beneficiary
designation on file shall govern. In the case of a Participant's death, payment
due under this Plan shall be made to the designated Beneficiary or, in the
absence of such designation, by will or the laws of descent and distribution in
the Participant's state of residence at the time of his or her death.

        Section 9.    Limitation on Assignments.    

        Except to comply with a domestic relations order defined under Treasury
Regulation § 1.409A-3(j)(4)(ii), benefits under this Plan are not subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishments by creditors of the Participant or the Participant's
Beneficiary and any attempt to do so shall be void.

        Section 10.    Administration.    

        10.1    Administration by Committee.    The Committee shall administer
the Plan. Notwithstanding any provision of the Plan to the contrary, no member
of the Committee shall be entitled to vote on any matter which would create a
significant risk that such member could be treated as being in constructive

6

--------------------------------------------------------------------------------




receipt of some or all of his or her Deferral Account. The Committee shall have
the sole authority to interpret the Plan, to establish and revise rules and
regulations relating to the Plan and to make any other determinations that it
believes necessary or advisable for the administration of the Plan. Decisions
and determinations by the Committee shall be final and binding upon all parties,
including shareholders, Participants, Beneficiaries and other employees. The
Committee may delegate its administrative responsibilities, as it deems
appropriate.

        10.2    Books and Records.    Books and records maintained for the
purpose of the Plan shall be maintained by the officers and employees of Agilent
at its expense and subject to supervision and control of the Committee.

        Section 11.    No Funding Obligation.    

        Agilent's Consolidated Group is under no obligation to transfer amounts
credited to the Participant's Deferral Account to any trust or escrow account,
and Agilent's Consolidated Group is under no obligation to secure any amount
credited to a Participant's Deferral Account by any specific assets of Agilent's
Consolidated Group or any other asset in which Agilent's Consolidated Group has
an interest. This Plan shall not be construed to require Agilent's Consolidated
Group to fund any of the benefits provided hereunder nor to establish a trust
for such purpose. Agilent may make such arrangements as it desires to provide
for the payment of benefits, including, but not limited to, the establishment of
a grantor trust or such other equivalent arrangements as Agilent may decide. No
such arrangement shall cause the Plan to be a funded plan within the meaning of
Title I of ERISA, nor shall any such arrangement change the nature of the
obligation of Agilent's Consolidated Group nor the rights of the Participants
under the Plan as provided in this document. Neither the Participant nor his or
her estate shall have any rights against Agilent's Consolidated Group with
respect to any portion of the Deferral Account except as a general unsecured
creditor. No Participant has an interest in his or her Deferral Account until
the Participant actually receives the deferred payment.

        Section 12.    Amendment and Termination of the Plan.    

        Agilent, by action of the Committee, in its sole discretion may suspend
or terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, that amounts already credited to Deferral Accounts will continue to be
owed to the Participants or Beneficiaries and will continue to accrue Earnings
and continue to be a liability of Agilent. The Committee may, in its discretion,
terminate the Plan in accordance with Section 409A of the Code and the
regulations promulgated thereunder, for any reason including a Change in
Control. Participants or Beneficiaries will be given notice prior to the
discontinuance of the Plan or reduction of any benefits provided by the Plan.
Notwithstanding any other provision of the Plan, Agilent may without Participant
or Beneficiary consent amend the Plan or change the Plan's administrative rules
and procedures or modify the terms of a deferral election to comply with
Section 409A of the Code.

        Section 13.    Tax Withholding.    

        Agilent's Consolidated Group may withhold Taxes from any cash payment
made or Shares distributed under the Plan or Bonus plan or arrangement, owing as
a result of any deferral or payment hereunder, as Agilent deems appropriate in
its sole discretion. If, with respect to the pay period within which a deferral,
payment or Bonus is made under the Plan or Bonus plan or arrangement, or the
Participant receives insufficient actual cash compensation to cover such Taxes,
then Agilent's Consolidated Group may withhold any remaining Taxes owing from
the deferred amount or Participant's subsequent cash compensation received,
until such Tax obligation is satisfied, or otherwise make appropriate
arrangements with the Participant or Beneficiary for satisfaction of such
obligation.

7

--------------------------------------------------------------------------------




        Section 14.    Choice of Law.    

        This Plan, and all rights under this Plan, shall be interpreted and
construed in accordance with ER1SA, as applicable, and, to the extent not
preempted, the law of the State of California, unless otherwise stated in the
Plan.

        Section 15.    Notice.    

        Any written notice to Agilent required by any of the provisions of this
Plan shall be addressed to the chief personnel officer of Agilent or his or her
delegate and shall become effective when it is received.

        Section 16.    No Employment Rights.    

        Nothing in the Plan, nor any action of Agilent pursuant to the Plan,
shall be deemed to give any person any right to remain in the employ of
Agilent's Consolidated Group or affect the right of Agilent to terminate a
person's employment at any time and for any reason.

        Section 17.    Severability of Provisions.    

        If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect any other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.

        Section 18.    Rollovers from other Plans.    

        18.1    Discretion to Accept.    The Committee shall have complete
authority and discretion, but no obligation, to allow the Plan to create
Deferral Accounts for Rollover Participants and credit such accounts with
amounts to reflect the Rollover Participant's deferral account in a Rollover
Plan. The amounts credited to such Deferral Accounts are fully subject to the
provisions of this Plan. Reference in the Plan to such a crediting as a
"rollover" or "transfer" of assets from a Rollover Plan is nominal in nature,
and confers no additional rights upon a Rollover Participant other than those
specifically set forth in the Plan.

        18.2    Status of Rollover Participants.    A Rollover Participant and
his or her Beneficiary are fully subject to the provisions of this Plan, except
as otherwise expressly set forth herein. A Rollover Participant who is not
already a Participant in the Plan and is not otherwise eligible to participate
in the Plan at the time of rollover, shall not be entitled to make any
additional deferrals under the Plan unless and until he or she has become an
Eligible Employee under the terms of the Plan.

        18.3    Payment to Rollover Participants.    If at the time of rollover
or transfer, payments from a Rollover Participant's account in a Rollover Plan
have already commenced from a Rollover Plan, he or she shall continue to receive
such payments in accordance with the form and timing of payment provisions of
such plan. lf a Rollover Participant is not yet eligible to receive payments
from the Rollover Plan at the time of the rollover or transfer, he or she is
bound by the payout provisions of this Plan.

        Section 19.    Definitions.    

        19.1     Agilent means Agilent Technologies, Inc., a Delaware
corporation.

        19.2     Agilent's Consolidated Group means Agilent or any business
entity within the Agilent consolidated group

        19.3     Aggregate Deferral Account Balance means the sum of the
Deferral Account and any other plan or arrangement with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Treasury Regulation §
1.409A-1(c)(2).

8

--------------------------------------------------------------------------------



        19.4     Base Pay means the annual base salary rate of cash compensation
for employees on the U.S. payroll of Agilent, excluding bonuses, incentive
compensation, commissions, overtime pay, Bonuses, severance payments, shift
differential, payments under the Agilent Technologies, Inc. Disability Plan or
any other additional compensation.

        19.5     Base Pay Deferral Account means the sub-account of the Deferral
Account that includes (i) the sum of amounts credited to Participant's Base Pay
Deferral Account under Section 4, plus (ii) amounts credited (net of amounts
debited) in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant's Base Pay Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant's Base Pay Deferral Account.

        19.6     Base Pay Threshold means the amount defined in
Section 401(a)(17) of the Code, as adjusted by the Secretary of the Treasury
under Section 415(d) of the Code, in effect on January 1st of the calendar year
for which amounts are to be deferred.

        19.7     Beneficiary means the person or persons designated by a
Participant pursuant to Section 8, in accordance with and accepted by Agilent,
to receive any amounts payable under the Plan in the event of the Participant's
death.

        19.8     Bonus shall have the same meaning as "Variable Payment" as set
forth in the Agilent Technologies, Inc. Performance-Based Compensation Plan for
Covered Employees, as amended from time to time, and shall have the same meaning
as "Variable Payment" and "Variable Pay" as set forth in the Agilent
Technologies, Inc. Pay-For-Results Plan for Non-Covered Employees, as amended
from time to time, or any other management bonus plan or arrangement that
provides a bonus compensation opportunity to Eligible Employees as defined by
the Committee from time to time. Bonus does not include any sales incentive
compensation or commission.

        19.9     Bonus Deferral Account means the sub-account of the Deferral
Account that includes (i) the sum of amounts credited to Participant's Bonus
Deferral Account under Section 4, plus (ii) amounts credited (net of amounts
debited) in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant's Bonus Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant's Bonus Deferral Account.

        19.10     Change in Control means the occurrence of any of the following
events:

                (a)   The sale, exchange, lease or other disposition or transfer
of all or substantially all of the consolidated assets of Agilent to a person or
group (as such terms are defined or described in Treasury Regulation §
1.409A-1(i)(5)(v)(B)) which will continue the business of Agilent in the future;
or

                (b)   A merger or consolidation involving Agilent in which a
person or group (as such terms are defined or described in Treasury Regulation §
1.409A-1(i)(5)(v)(B)) more than 75% of the total voting power of the outstanding
voting securities of Agilent resulting from such transaction in substantially
the same proportion as their ownership of the total voting power of the
outstanding voting securities of Agilent immediately prior to such merger or
consolidation; or

                (c)   The acquisition of ownership in which a person or group
(as such terms are defined or described in Treasury Regulation §
1.409A-1(i)(5)(v)(B)) acquires during the 12-month period ending on the date of
the most recent acquisition by such person or persons at least 30% of the total
voting power of the outstanding voting securities of Agilent.

        19.11     Code means the Internal Revenue Code of 1986, as amended from
time to time.

        19.12     Committee means the Compensation Committee of the Board of
Directors of Agilent or its delegate(s).

9

--------------------------------------------------------------------------------




        19.13     Covered Officer shall have the same meaning as "covered
employee" does under Section 162(m) of the Code.

        19.14     Deferral Account means the account balance of a Participant in
the Plan created from Deferred Amounts, any company contributions or from a
credit to a Participant's account from a Rollover Plan, and the Earnings thereon
prior to a payout to the Participant.

        19.15     Deferred Amount means the amount the Participant elects to
have deferred from Base Pay and/or a Bonus, pursuant to Section 3, LTPP Award(s)
the Participant elects to have deferred, or company contributions.

        19.16     Earnings means the deemed return on investment (or charge on
investment loss) allocated to a Participant's Deferral Account, based on the
return of the Hypothetical Investment Options.

        19.17     Eligible Employee means an employee on the U.S. payroll of
Agilent's Consolidated Group who has a Base Pay rate at the time of election as
specified in Section 3 equal to or in excess of the Base Pay Threshold and who
Agilent notifies are eligible to participate in the Plan.

        19.18     Employer means Agilent or any of its affiliates as determined
under Treasury Regulation § 1.409A-1(h)(3).

        19.19     ERISA means the Employee Retirement Income Security Act of
1974, as amended from time to time.

        19.20     Exchange Act means the Securities Exchange Act of 1934, as
amended from time to time.

        19.21     HP means Hewlett-Packard Company, a Delaware corporation.

        19.22     Hypothetical Investment Options means those options that are
available under the Agilent Technologies, Inc. 401(k) Plan as investment options
for its participants, except for the Agilent Stock Fund.

        19.23     LTPP means the Agilent Technologies, Inc. Long-Term
Performance Plan, as it may be amended from time to time.

        19.24     LTPP Award means any award to be delivered to a Participant at
the end of a performance period under the terms of the LTPP.

        19.25     LTPP Deferral Account means the sub-account of the Deferral
Account that includes (i) the LTPP Awards credited to Participant's LTPP
Deferral Account under Section 4, plus (ii) amounts credited (net of amounts
debited) in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant's LTPP Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant's LTPP Deferral Account.

        19.26     Participant means any individual who has a Deferral Account
under the Plan or who is receiving or entitled to receive benefits under the
Plan. The term Participant also refers to a Rollover Participant, except where
expressly provided otherwise.

        19.27     Payout Commencement Date means the month in which the payout
to a Participant of amounts credited to his or her Deferral Account first
commences.

        19.28     Plan means the Agilent Technologies, Inc. 2005 Deferred
Compensation Plan.

        19.29     Prior Plan means the Agilent Technologies, Inc. Deferred
Compensation Plan.

        19.30     Rollover Participant means an individual with a Deferral
Account in the Plan transferred from a Rollover Plan in accordance with the
provisions of Section 18. The term Rollover Participant

10

--------------------------------------------------------------------------------




may also refer to an individual who has previously been a Participant in the
Plan, or an existing Participant at the time of transfer.

        19.31     Rollover Plan means the nonqualified deferred compensation
plan of a business entity acquired by Agilent through acquisition of a majority
of the voting interest in, or substantially all of the assets of, such entity.

        19.32     Shares means shares of the common stock of Agilent.

        19.33     Tax or (Taxes) means any federal, state, local, or any other
governmental income tax, employment tax, payroll tax, excise tax, or any other
tax or assessment owing with respect to amounts deferred, any Earnings thereon,
or any payments made to Participants or Beneficiaries under the Plan.

        19.34     Termination or Terminates means a separation from service
within the meaning of Treasury Regulation § 1.409A-1(h). A Participant shall not
be deemed to have separated from service if the Participant continues to provide
services to an Employer at an annual rate that is fifty percent or more of the
services rendered, on average, during the immediately preceding three full
calendar years of employment with the Employer (or if employed by the Employer
less than three years, such lesser period); provided, however, that a separation
from service will be deemed to have occurred if a Participant's service with an
Employer is reduced to an annual rate that is less than twenty percent of the
services rendered, on average, during the immediately preceding three full
calendar years of employment with the Employer (or if employed by the Employer
less than three years, such lesser period).

        19.35     Termination Date means the date on which the Participant
Terminates employment.

        19.36     Termination Year means the calendar year within which a
Participant's Termination Date falls.

        19.37     Transition Period means the period commencing with the
beginning of Agilent's Payroll Date, and ending on the Distribution Date (as
such terms are defined in the Master Separation and Distribution Agreement
between HP and Agilent, effective August 12, 1999).

        Section 20.    Execution.    

        IN WITNESS WHEREOF, Agilent has caused this amended and restated Plan to
be duly adopted by the undersigned this 17th day of September 2007, effective as
of September 17, 2007.

Agilent Technologies, Inc.    
By:
/s/ D. Craig Nordlund

--------------------------------------------------------------------------------

D. Craig Nordlund
Senior Vice President, General Counsel and Secretary
Agilent Technologies, Inc.
 
 

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30



AG1LENT TECHNOLOGIES, INC. 2005 DEFERRED COMPENSATION PLAN (Amended and Restated
Effective September 17, 2007)
